UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 26, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 1 – 9482 HANCOCK FABRICS, INC. (Exact name of registrant as specified in its charter) Delaware 64-0740905 (State or other jurisdiction (I.R.S. Employer of incorporation or organization ) Identification No.) One Fashion Way, Baldwyn, MS (Address of principal executive offices) (Zip Code) (662) 365-6000 Registrant’s telephone number, including area code Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [X] No [ ] As of December 2, 2013, there were 21,569,366, shares of Hancock Fabrics, Inc. $.01 par value common stock outstanding. 2 Hancock Fabrics, Inc., INDEX TO FORM 10-Q Part I. Financial Information Page Item 1. Condensed Financial Statements (unaudited) Consolidated Balance Sheets as of October 26, 2013, October 27, 2012, and January 26, 2013 4 Consolidated Statements of Operations and Comprehensive Loss for the Thirteen and Thirty-nine Weeks Ended October 26, 2013 and October 27, 2012 5 Consolidated Statement of Shareholders’ Equity (Deficit) for the Thirty-nine Weeks Ended October 26, 2013 6 Consolidated Statements of Cash Flows for the Thirty-nine Weeks Ended October 26, 2013 and October 27, 2012 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risks 20 Item 4. Controls and Procedures 21 Part II. Other Information Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 3 PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED FINANCIAL STATEMENTS HANCOCK FABRICS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except for share amounts) October 26, October 27, January 26, Assets Current assets: Cash and cash equivalents $ 2,697 $ 2,953 $ 4,062 Receivables, less allowance for doubtful accounts 5,109 4,486 3,817 Merchandise inventories, net 114,743 114,070 101,245 Prepaid expenses 2,774 2,968 2,552 Total current assets 125,323 124,477 111,676 Property and equipment, net 33,252 34,203 33,571 Goodwill 2,880 2,880 2,880 Other assets, net 2,113 1,450 2,405 Total assets $ 163,568 $ 163,010 $ 150,532 Liabilities and Shareholders' Equity (Deficit) Current liabilities: Accounts payable $ 25,059 $ 26,302 $ 18,702 Accrued liabilities 13,933 15,299 13,995 Total current liabilities 38,992 41,601 32,697 Long-term debt obligations, net 83,189 71,124 69,374 Capital lease obligations 2,652 2,837 2,807 Postretirement benefits other than pensions 2,378 2,407 2,481 Pension and SERP liabilities 31,268 32,160 35,115 Other liabilities 5,380 5,987 5,567 Total liabilities 163,859 156,116 148,041 Commitments and contingencies Shareholders' equity (deficit): Common stock, $.01 par value; 80,000,000 shares authorized; 35,009,862, 34,913,211 and 34,978,210 issued and 21,569,517, 21,506,108 and 21,570,797 outstanding, respectively 350 349 350 Additional paid-in capital 91,227 90,696 90,720 Retained earnings 92,737 96,980 96,426 Treasury stock, at cost, 13,440,345, 13,407,103 and 13,407,413 shares held, respectively ) ) ) Accumulated other comprehensive loss ) ) ) Total shareholders' equity (deficit) ) 6,894 2,491 Total liabilities and shareholders' equity (deficit) $ 163,568 $ 163,010 $ 150,532 See accompanying notes to consolidated financial statements. From audited balance sheet included in our annual report on Form 10-K for the fiscal year ended January 26, 2013. 4 HANCOCK FABRICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited) Thirteen Weeks Ended Thirty-nine Weeks Ended (in thousands, except per share amounts) October 26, October 27, October 26, October 27, Net sales $ 71,810 $ 71,866 $ 194,685 $ 196,265 Cost of goods sold 41,930 43,684 109,287 116,057 Gross profit 29,880 28,182 85,398 80,208 Selling, general and administrative expenses 28,126 28,103 81,836 81,464 Depreciation and amortization 906 933 2,682 2,806 Operating income (loss) 848 ) 880 ) Interest expense, net 1,444 1,385 4,569 3,894 Loss before income taxes ) Income taxes - Net loss $ ) $ ) $ ) $ ) Other comprehensive income Minimum pension, SERP and OPEB liabilities, net of taxes $0 140 95 418 288 Comprehensive loss $ ) $ ) $ ) $ ) Net loss per share, basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted 20,565 20,042 20,490 19,960 See accompanying notes to consolidated financial statements. 5 HANCOCK FABRICS, INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (DEFICIT) (unaudited) (in thousands, except for number of shares) Common Stock Additional Paid-in Retained Treasury Stock Accumulated Other Comprehensive Income Total Shareholders' Equity Shares Amount Capital Earnings Shares Amount (Loss) (Deficit) Balance January 26, 2013 34,978,210 $ 350 $ 90,720 $ 96,426 ) $ ) $ ) $ 2,491 Net loss ) ) Minimum pension, SERP and OPEB liabilities, net of taxes of $0 418 418 Stock options exercised 23,537 0 18 18 Issuance of restricted stock 138,000 1 (1 ) - Cancellation of restricted stock ) (1 ) 1 - Stock-based compensation 489 489 Purchase of treasury stock ) ) ) Balance October 26, 2013 35,009,862 $ 350 $ 91,227 $ 92,737 ) $ ) $ ) $ ) See accompanying notes to consolidated financial statement 6 HANCOCK FABRICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Thirty-nine Weeks Ended (in thousands) October 26, October 27, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash flows used in operating activities Depreciation and amortization, including cost of goods sold 3,534 3,971 Amortization of deferred loan costs 534 186 Amortization of discount on notes 379 1,748 Stock-based compensation 489 693 Inventory valuation reserve 897 ) Other 248 372 Change in assets and liabilities: Receivables and prepaid expenses ) ) Merchandise inventories ) ) Other assets ) ) Accounts payable 6,357 6,952 Accrued liabilities ) ) Postretirement benefits other than pensions ) ) Pension and SERP liabilities ) ) Other liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Proceeds from the disposition of property and equipment 19 251 Net cash used in investing activities ) ) Cash flows from financing activities: Net borrowings on revolving credit facility 13,436 20,003 Other ) ) Net cash provided by financing activities 13,322 19,902 Increase (decrease) in cash and cash equivalents ) 305 Cash and cash equivalents: Beginning of period 4,062 2,648 End of period $ 2,697 $ 2,953 Supplemental disclosures: Cash paid during the period for: Interest $ 4,168 $ 2,070 Income taxes - - Non-cash activities: Noncash change in funded status of benefit plans 418 288 See accompanying notes to consolidated financial statements. 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 – BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization Hancock Fabrics, Inc. (“Hancock” or the “Company”) is a specialty retailer committed to nurturing creativity through a complete selection of fashion and home decorating textiles, crafts, sewing accessories, needlecraft supplies and sewing machines. As of October 26, 2013, Hancock operated 261 stores in 37 states and an internet store under the domain name hancockfabrics.com. Hancock conducts business in one operating business segment. References herein to “Hancock,” the “Company,” “Registrant,” “we,” “our” or “us” refer to Hancock Fabrics, Inc. and its subsidiaries unless the context specifically indicates otherwise. References herein to third quarter 2013 and third quarter 2012 are for the 13 week periods ended October 26, 2013 and October 27, 2012, respectively. References to thirty-nine weeks 2013 or 2013, and thirty-nine weeks 2012 or 2012 are for the 39 week periods ended October 26, 2013 and October 27, 2012, respectively. Basis of Presentation We maintain our financial records on a 52-53 week fiscal year ending on the last Saturday in January with each new fiscal year commencing on the Sunday thereafter. All quarters consist of 13 weeks except for one 14-week period in 53-week years. The accompanying unaudited Consolidated Financial Statements should be read in conjunction with our audited Consolidated Financial Statements and accompanying notes in our Annual Report on Form10-K for the year ended January 26, 2013 filed with the U.S.Securities and Exchange Commission (“SEC”) on April 26, 2013. The accompanying (a)consolidated balance sheet as of January 26, 2013, has been derived from audited financial statements, and (b)the unaudited consolidated interim financial statements have been prepared pursuant to SEC Rule10-01 of RegulationS-X. Accordingly, certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) have been condensed or omitted pursuant to those rules and regulations from the interim financial statements, although we believe that the disclosures made are adequate to make the information not misleading. The unaudited results of operations for the interim periods shown in these financial statements are not necessarily indicative of operating results for the entire year. In the opinion of management, the accompanying unaudited Consolidated Financial Statements recognize all adjustments of a normal recurring nature considered necessary to fairly state our consolidated financial position as of October 26, 2013 and October 27, 2012, and our consolidated results of operations and cash flows for the thirty-nine weeks ended October 26, 2013, and October 27, 2012. The unaudited Consolidated Financial Statements have been prepared in accordance with GAAP applicable to a going concern. Except as otherwise disclosed, these principles assume that assets will be realized and liabilities will be discharged in the ordinary course of business. 8 NOTE 2 – EMPLOYEE BENEFIT PLANS Retirement Plans. The following summarizes the net periodic benefit cost for Hancock’s defined benefit pension retirement plan and its postretirement health care benefit plan for the thirteen and thirty-nine weeks ended October 26, 2013 and October 27, 2012 (in thousands): Retirement Plan Postretirement Benefit Plan Retirement Plan Postretirement Benefit Plan Thirteen Weeks Ended Thirty-nine Weeks Ended October 26, October 27, October 26, October 27, October 26, October 27, October 26, October 27, Service costs $ 153 $ 155 $ 17 $ 18 $ 459 $ 465 $ 53 $ 55 Interest cost 1,009 1,052 28 29 3,026 3,156 84 88 Expected return on assets ) ) - - ) ) - - Amortization of prior service costs - - ) ) - - ) ) Recognized net actuarial (gain) loss 367 329 ) ) 1,101 986 ) ) Net periodic benefit cost (gain) $ 519 $ 492 $ ) $ ) $ 1,555 $ 1,475 $ ) $ ) At October 26, 2013, the fair value of the assets held by the pension plan was $63.9 million reflecting a $2.7 million increase from January 26, 2013. Cash contributions to the pension plan of $4.2 million are included in that increase. Service costs consist of administrative expenses paid out of the pension trust. NOTE 3 – EARNINGS (LOSS) PER SHARE Earnings (loss) per share is presented for basic and diluted earnings per share. Basic earnings per share excludes dilution and is computed by dividing income available to holders of common stock by the weighted-average number of common shares outstanding for the period. Diluted earnings per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the Company. As of October 26, 2013, there were outstanding warrants for 9,838,000 shares with an exercise price of $0.59, which will expire on November 20, 2019. In addition, there were stock options for 1,726,940 shares with a weighted average exercise price of $1.14, and approximately 1,268,000 restricted stock units and restricted shares. Each of these would be included in the computation as common stock equivalents for diluted earnings per share, if the impact was not anti-dilutive. 9 COMPUTATION OF LOSS PER SHARE (in thousands, except for share and per share amounts) Thirteen Weeks Ended Thirty-nine Weeks Ended October 26, October 27, October 26, October 27, Basic and diluted loss per share: Net loss $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding during period Basic and diluted loss per share $ ) $ ) $ ) $ ) Using the Treasury Stock method, the number of shares excluded from the diluted loss per share calculation totaled approximately 13.2 and 14.4 million for the third quarters and 14.6 and 13.7 million for the thirty-nine weeks of 2013 and 2012, respectively. NOTE 4 – LONG-TERM DEBT OBLIGATIONS On November 15, 2012, the Company entered into an amended and restated loan and security agreement with its direct and indirect subsidiaries, General Electric Capital Corporation, as working capital agent, GA Capital, LLC, as term loan agent, and the lenders party thereto, which expires on November 15, 2016. The amended and restated loan and security agreement amends and restates the Company’s loan and security agreement dated as of August 1, 2008, and provides senior secured financing of $115 million, consisting of (a) an up to $100 million revolving credit facility (the "Revolver"), which includes a letter of credit sub-facility of up to $20.0 million, and (b) an up to $15.0 million term loan facility (the "Term Loan"). The level of borrowings available is subject to a borrowing base computation, as defined in the amended and restated loan and security agreement, which includes credit card receivables, inventory, and real property. Principal amounts outstanding under both the Revolver and the Term Loan bear interest at a rate equal to, at the option of the borrowers, either (a) a LIBOR rate determined by reference to the offered rate for deposits in dollars for the interest period relevant to such borrowing (the “Eurodollar Rate”), or (b) a prime rate, in each case plus an applicable margin and adjusted for certain additional costs and fees. The applicable margin for borrowings under the Revolver is 2.25% with respect to the Eurodollar Rate and 1.25% with respect to the prime rate loans and under the Term Loan is 10.0% with respect to the Eurodollar Rate and 9.0 % with respect to the prime rate loans. The Revolver and Term Loan are collateralized by a fully perfected first priority security interest in all of the existing and after acquired real and personal tangible and intangible assets of the Company. As of October 26, 2013, the Company had outstanding borrowings under the Revolver of $60.0 million and $15.0 million under the Term Loan, and amounts available to borrow of $24.1 million. At October 26, 2013, Hancock had commitments under the above credit facility of $1.2 million, under documentary letters of credit, which support purchase orders for merchandise. Hancock also has standby letters of credit to guarantee payment of potential insurance claims and shipments of inventory. These letters of credit amounted to $5.6 million as of October 26, 2013. 10 On November 20, 2012, the Company exchanged approximately $16.4 million aggregate principal amount of the Company’s outstanding $21.6 million of Floating Rate Series A Secured Notes (the “Existing Notes”) originally issued pursuant to an Indenture dated as of June 17, 2008 (the “2008 Indenture”) between the Company and Deutsche Bank National Trust Company (“DBNTC”), as trustee thereunder, for (a) the Company’s Floating Rate Series A Secured Notes Due 2017 in an aggregate principal amount of approximately $8.2 million (the “New Notes”) issued pursuant to an indenture dated as of November 20, 2012 between the Company and DBNTC, as trustee thereunder (the “New Indenture”), and (b) cash consideration in the aggregate amount of approximately $8.2 million. After completion of the exchange, approximately $5.1 million aggregate principal amount of Existing Notes remained outstanding. On January 31, 2013, the Company retired the remaining $5.1 million of Existing Notes outstanding, with funds from the Revolver, and wrote off the related unamortized discount of $379,000. The New Notes bear interest at a variable rate, adjusted quarterly, equal to a LIBOR rate plus 12% per annum until maturity on November 20, 2017. The New Notes and the related guarantees provided by certain subsidiaries of the Company are secured by a lien on substantially all of the Company’s and the subsidiary guarantors’ assets, in each case, subject to certain prior liens and other exceptions, but the New Notes are subordinated in right of payment in certain circumstances to all of the Company’s existing and future senior indebtedness, including the Company’s Amended and Restated Loan and Security Agreement, dated as of November 15, 2012. As of October 26, 2013, the Company had an outstanding balance of $8.2 million on the New Notes. NOTE 5 – SUBSEQUENT EVENTS The Company has evaluated subsequent events through the date on which this report was issued and determined there were no subsequent events that required adjustment or disclosure in connection with the financial statements for the period ended October 26, 2013. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIALCONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the consolidated financial statements as of and for the thirteen and thirty-nine weeks ended October 26, 2013, including the notes to those statements, appearing elsewhere in this report. We also suggest that management’s discussion and analysis appearing in this report be read in conjunction with the management’s discussion and analysis and consolidated financial statements included in our Annual Report on Form 10-K for the fiscal year ended January 26, 2013. Our fiscal year ends on the last Saturday in January and refers to the calendar year ended immediately prior to such date, which contained the substantial majority of the fiscal period (e.g., “fiscal 2012” or “2012” refers to the fiscal year ended January26, 2013). Fiscal years consist of 52weeks, comprised of four 13-week fiscal quarters, unless noted otherwise. References herein to third quarter 2013 and third quarter 2012 are for the 13 week periods ended October 26, 2013 and October 27, 2012, respectively. References to thirty-nine weeks 2013 or 2013, and thirty-nine weeks 2012 or 2012 are for the 39 week periods ended October 26, 2013 and October 27, 2012, respectively. Forward Looking Statements This Quarterly Report on Form 10-Q (“Quarterly Report”) contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended (the Exchange Act). Such statements are not historical facts and reflect our current views regarding matters such as operations and financial performance. In general, forward-looking statements are identified by such words or phrases as “anticipates,” “believes,” “approximates,” “estimates,” “expects,” “intends” or “plans” or the negative of those words or other terminology. Forward-looking statements involve inherent risks and uncertainties; our actual results could differ materially from those expressed in our forward-looking statements. 11 The risks and uncertainties, either alone or in combination, that could cause our actual results to differ from those expressed in our forward-looking statements include, but are not limited to, those that are discussed in our Annual Report on Form 10-K filed with the SEC on April 26, 2013 under Item 1A. Risk Factors. Forward-looking statements speak only as of the date made, and neither Hancock nor its management undertakes any obligation to update or revise any forward-looking statement. Our Business Hancock Fabrics, Inc. is a specialty retailer committed to nurturing creativity through a complete selection of fashion and home decorating textiles, sewing accessories, needlecraft supplies and sewing machines. We are one of the largest fabric retailers in the United States, operating as of October 26, 2013, 261 stores in 37 states and an internet store under the domain name hancockfabrics.com. Our stores present a broad selection of fabrics and notions used in apparel sewing, home decorating and quilting projects. None of the information on the website referenced above is incorporated by reference into our reports filed with, or furnished to, the Securities and Exchange Commission. Overview Financial Summary: ● Comparable store sales increased 1.1% in the third quarter of 2013 following an increase of 2.3% in the third quarter of 2012. Sales for the third quarter of 2013 were virtually flat at $71.8 million compared to $71.9 million for the third quarter of 2012. Sales for the first thirty-nine weeks of 2013 were $194.7 million compared to $196.3 million for the first thirty-nine weeks of 2012 and comparable store sales decreased 0.1% following an increase of 3.6% in the first thirty-nine weeks of 2012. ● Our online sales for the third quarter of 2013, which are included in the sales number and comparable sales percentage above, increased 1.0% to $1.4 million compared to $1.3 million for the third quarter of 2012, but declined by 3.8% to $3.1 million in the first thirty-nine weeks of 2013 compared to $3.2 million in the first thirty-nine weeks of 2012. ● Gross profit for the third quarter and first thirty-nine weeks of 2013 was 41.6% and 43.9%, respectively, compared with 39.2% and 40.9% for the third quarter and first thirty-nine weeks of 2012, respectively. This represents an increase of 240 basis points and 300 basis points, respectively. ● Operating income was $0.8 million for the third quarter of 2013 compared to a loss of $0.9 million in the third quarter of 2012, representing a reversal of a loss and a $1,7 million improvement. For the first thirty-nine weeks of 2013, operating income was $0.9 million compared to a loss of $4.1 million for the first thirty-nine weeks of 2012, representing a reversal of a loss and a $5.0 million improvement. ● Net loss was $0.6 million, or $0.03 per basic share, in the third quarter of 2013 compared to a net loss of $2.2 million, or $0.11 per basic share in the third quarter of 2012, which is an improvement of $1.6 million. Net loss was $3.7 million or $0.18 per basic share in the first thirty-nine weeks of 2013 compared to a net loss of $8.0 million or $0.40 per basic share in the comparable period of 2012, which is an improvement of $4.3 million. ● The amount of cash used in operating activities was $11.5 million during the first thirty-nine weeks of 2013 compared to $17.7 million of cash used in operating activities for the first thirty-nine weeks of 2012. 12 We use a number of key performance measures to evaluate our financial performance, including the following: Thirteen Weeks Ended Thirty-nine Weeks Ended October 26, October 27, October 26, October 27, Net sales (in thousands) $ 71,810 $ 71,866 $ 194,685 $ 196,265 Gross margin percentage 41.6 % 39.2 % 43.9 % 40.9 % Number of stores Open at end of period 261 261 261 261 Comparable stores at period end (2) 258 261 258 261 Sales growth All retail outlets % 1.5 % % 3.0 % Comparable retail outlets 1.1 % 2.3 % % 3.6 % Total store square footage at period end (in thousands) 3,682 3,746 3,682 3,746 Net sales per total square footage $ 19.50 $ 19.18 $ 52.87 $ 52.39 Open store count does not include the internet store. (2) A new store is included in the comparable sales computation immediately upon reaching its one-year anniversary. Comparable sales computation also includes net sales derived from e-commerce. In those instances where stores are either expanded, down-sized or relocated within an existing market, the store is not treated as a new store and, therefore, remains in the computation of comparable sales. Comparable sales growth computation also includes net sales derived from e-commerce. 13 Results of Operations The following table sets forth, for the periods indicated selected statement of operations data expressed as a percentage of sales. This table should be read in conjunction with the following discussion and with our Consolidated Financial Statements, including the related notes. Thirteen Weeks Ended Thirty-nine Weeks Ended October 26, October 27, October 26, October 27, Net sales % Cost of goods sold Gross profit Selling, general and administrative expense Depreciation and amortization Operating income (loss) 1.2 ) 0.5 ) Interest expense, net Loss before income taxes ) Income taxes Net loss % Net Sales Thirteen Weeks Ended Thirty-nine Weeks Ended October 26, October 27, October 26, October 27, Retail comparable store base $ 69,851 $ 69,055 $ 190,197 $ 190,299 E-Commerce 1,361 1,348 3,095 3,217 Comparable sales 71,212 70,403 193,292 193,516 New stores 598 - 1,393 - Closed stores - 1,463 - 2,749 Total net sales $ 71,810 $ 71,866 $ 194,685 $ 196,265 The retail comparable store base above consists of the stores which were included in the comparable sales computation for the current period. The third quarter 2013 comparable sales (excluding e-commerce) increased of 1.2% was the result of a 5.8% improvement in average ticket partially offset by a 4.6% decline in transactions evidencing higher sales volumes for each individual transaction. Comparable sales declined 0.1% for the first thirty-nine weeks of 2013, due to a 6.1% decline in transaction count partially offset by a 6.0% increase in average ticket. Sales provided by our e-commerce channel increased 1.0% in the third quarter of 2013 but declined 3.8% for the first thirty-nine weeks of fiscal 2013. Three new stores opened and three stores, where we chose not to stay in the market, have closed since the third quarter of 2012. The sales from these locations are included in net sales. During the trailing 12 months, the Company has relocated 6 stores and as of October 26, 2013 had 261 stores in operation. 14 Our merchandise mix has had minimal change year over year, as reflected in the table below. Thirteen Weeks Ended Thirty-nine Weeks Ended October 26, October 27, October 26, October 27, Apparel and Craft Fabrics 46 % 45 % 43 % 42 % Home Decorating Fabrics 11 % 11 % 12 % 12 % Sewing Accessories 30 % 31 % 32 % 33 % Non-Sewing Products 13 % 13 % 13 % 13 % Gross Margin Costs of goods sold include: ● the cost of merchandise ● inventory rebates and allowances including term discounts ● inventory shrinkage and valuation adjustments ● freight charges ● costs associated with our sourcing operations, including payroll and related benefits ● costs associated with receiving, processing, and warehousing merchandise The classification of these expenses varies across the retail industry. Specific components of cost of goods sold for the third quarters and first thirty-nine weeks of fiscal 2013 and 2012 are as follows: Thirteen Weeks Ended Thirty-nine Weeks Ended (dollars in thousands) October 26, % of Sales October 27, % of Sales October 26, % of Sales October 27, % of Sales Total net sales $ 71,810 % $ 71,866 % $ 194,685 % $ 196,265 % Merchandise cost 35,745 % 37,506 % 93,234 % 99,516 % Freight 2,705 % 2,654 % 6,696 % 7,011 % Sourcing and warehousing 3,480 % 3,524 % 9,357 % 9,530 % Gross Profit $ 29,880 % $ 28,182 % $ 85,398 % $ 80,208 % Merchandise cost declined as a percentage of sales by 240 basis points and 280 basis points for the third quarter and first thirty-nine weeks of 2013 as compared to the same periods of 2012, respectively. This improvement resulted primarily from adjustments to our pricing strategy which we believe will allow us to be more competitive while maintaining acceptable margin levels. The other factor influencing merchandise cost for the periods discussed above is the inventory valuation reserve. Excluding the impact of the reserve merchandise cost decreased by 270 basis points and 360 basis points for the quarter and thirty-nine weeks of 2013 as compared to 2012, respectively. 15 Freight expense was 10 basis points higher as a percentage of sales for the third quarter due to accelerating receipts for the holidays, but 10 basis points lower for the first thirty-nine weeks of 2013 as compared to the same periods of 2012. These changes resulted primarily from the amount of freight being capitalized into inventory, which is affected by inventory turns and a reduction in overall freight expense. Sourcing and warehousing costs for the Company vary based on both the volume of inventory received during any period and the rate at which inventory is shipped out, or inventory turns. The cost difference for the third quarter and thirty-nine weeks of 2013 compared to the same periods in 2012 is primarily due to changes in inventory turns during those periods, which influence the amount of sourcing and warehousing costs capitalized into inventory. In total, gross margin increased by 240 basis points in the third quarter 2013 from third quarter 2012 levels and by 300 basis points for the first thirty-nine weeks of 2013 as compared to the same period of 2012. Selling, General and Administrative Expenses Selling, general and administrative expenses include: ● payroll and related benefits (for our store operations, field management, and corporate functions) ● advertising ● general and administrative expenses ● occupancy including rent, common area maintenance, taxes and insurance for our retail locations ● operating costs of our headquarter facilities ● other expense (income) Specific components of selling, general and administrative expenses (SG&A) include: Thirteen Weeks Ended Thirty-nine Weeks Ended (dollars in thousands) October 26, % of Sales October 27, % of Sales October 26, % of Sales October 27, % of Sales Retail store labor costs $ 10,135 % $ 10,128 % $ 29,207 % $ 28,958 % Advertising 2,599 % 2,431 % 7,551 % 7,115 % Store occupancy 7,470 % 7,503 % 22,485 % 22,548 % Retail SG&A 5,126 % 4,904 % 14,491 % 15,144 % Corp SG&A 2,796 % 3,137 % 8,102 % 7,699 % Total SG&A $ 28,126 % $ 28,103 % $ 81,836 % $ 81,464 % Retail Store Labor Cost - The Company store labor costs was basically unchanged for the third quarter of 2013 as compared to the same period in 2012, wich increases in labor costs being offset by reductions in benefit expenses. For the thirty-nine weeks of 2013, labor costs increased due to additional store labor cost and benefits related to medical claims. 16 Advertising – The variance in advertising expense for the third quarter of 2013 compared to the same period of 2012 is related to changes in postal regulations, which increased the cost of direct mail, growth of the text messaging program and increases to printing expense. For the first thirty-nine weeks of 2013 compared to the same period in 2012 the increase in advertising cost is primarily due to the changes in postal regulations, printing expense increases, expansion of planned advertising events and additional advertising for the online store. Store Occupancy – The Company’s store occupancy expense was basically unchanged as compared to the same period of the prior year for both the third quarter and thirty-nine weeks of 2013. Reductions in occupancy related expenses were primarily offset by increased maintenance and repair expense. Retail SG&A – Retail selling, general and administrative expense increased for the third quarter of 2013 as compared to the third quarter of 2012 primarily due to increases in insurance claims. For the first thirty-nine weeks of 2013 retail SG&A compared to same period of 2012 decreased primarily due to reductions in insurance claims and reduced expenditures for store supplies. Corporate SG&A – Corporate selling, general and administrative expense for the third quarter of 2013 as compared to the third quarter of 2012 benefited from reduced cost for professional fees. The variance for the thirty-nine weeks of 2013 as compared to the same period of 2012, reflect higher corporate overhead partially offset by lower capitalizable cost related to warehousing and distribution, and reduced professional fees. In addition, the thirty-nine week period of 2012 includes the benefit of a real estate settlement gain of $156,000 and a gain from the settlement of an insurance claim of $238,000. Interest Expense Thirteen Weeks Ended Thirty-nine Weeks Ended (dollars in thousands) October 26, % of Sales October 27, % of Sales October 26, % of Sales October 27, % of Sales Interest expense, net $ 1,444 % $ 1,385 % $ 4,569 % $ 3,894 % The Company’s interest costs are driven by borrowings on our credit facilities and a small number of capital leases. Interest expense for the third quarter of 2012 includes $0.6 million of non-cash expense for note discount amortization and the thirty-nine week amounts for 2013 and 2012 include $379,000 and $1.7 million, respectively. Excluding these non-cash items, interest expense was $0.8 million for the third quarter of 2012, and $4.2 million and $2.2 million for the thirty-nine weeks of 2013 and 2012, respectively. Income Taxes The Company did not recognize any income tax benefitduring the periods of fiscal 2013 or 2012 presented in this report given the uncertainty in realizing the future benefit. As of October 26, 2013, January 26, 2013, and October 27, 2012 the Company has established a 100% valuation allowance to offset the net deferred tax assets related to net operating loss carryforwards and other book-tax timing differences. Liquidity and Capital Resources Hancock's primary capital requirements are for the financing of inventories and, to a lesser extent, for capital expenditures relating to store locations and its distribution facility. Funds for such purposes have historically been generated from Hancock's operations, short-term trade credit in the form of extended payment terms from suppliers for inventory purchases, and long-term borrowings from commercial lenders. 17 We anticipate that we will be able to satisfy our working capital requirements, planned capital expenditures, required cash contributions to retirement plans, and debt service requirements through the next twelve months with available cash, proceeds from cash flows from operations, short-term trade credit, borrowings under our revolving credit facility and other sources of financing. Hancock’s cash flow related information for the first thirty-nine weeks of fiscal 2013 and 2012 follows: Thirty-nine Weeks Ended October 26, October 27, Net cash flows provided by (used in): Operating activites $ ) $ ) Investing activities ) ) Financing activites 13,322 19,902 Operating Activities Net cash from operating activities, before changes in assets and liabilities, improved by $3.9 million during the first thirty-nine weeks of 2013 compared to the first thirty-nine weeks of 2012. This can be primarily attributed to an improvement in gross profit which reduced the net loss as compared to the prior year. Increases in receivables of $1.5 million, merchandise inventories of $14.6 million less accounts payable support of $6.4 million and a $3.5 million decrease in retirement related liabilities primarily resulted in the $11.5 million of net cash used in operating activities for 2013. Investing Activities Cash used for investing activities consists primarily of purchases of property and equipment. Capital expenditures of $3.2 million during the first thirty-nine weeks of 2013 consisted primarily of store fixtures for two new stores, four relocated units, and maintenance capital expenditures for the Corporate headquarters and distribution center. Capital expenditures of $2.1 million in the prior year consisted primarily of store fixtures related to six relocations reduced by the proceeds from a sale of surplus property. Financing Activities During the first thirty-nine weeks of 2013, the seasonal build up of inventory and fixtures for six stores drove up net debt obligations by $13.4 million, excluding the remainder of the discount on notes of $379,000, which has been fully amortized. This change in debt obligations and a reduction in the amount outstanding for capital leases produced a net increase in cash provided by financing activities of $13.3 million. Long-Term Debt Obligations The following should be read in conjunction with Note 4 to the Consolidated Financial Statements included in this report and Note 7 to the Company’s Consolidated Financial Statements included in the Company’s Annual Report on Form 10-K filed with the SEC on April 26, 2013. 18 As of October 26, 2013, the Company had outstanding borrowings under the Revolver of $60.0 million and $15.0 million under the Term Loan, and amounts available to borrow of $24.1 million. At October 26, 2013, Hancock had commitments under the above credit facility of $1.2 million, on documentary letters of credit, which support purchase orders for merchandise. Hancock also has standby letters of credit to guarantee payment of potential insurance claims and shipments of inventory. These letters of credit amounted to $5.6 million as of October 26, 2013. As of October 26, 2013, the Company had an outstanding balance of $8.2 million on the New Notes. Off-Balance Sheet Arrangements Hancock has no off-balance sheet financing arrangements. Hancock leases its retail fabric store locations mainly under non-cancelable operating leases. Four of the Company’s store leases qualified for capital lease treatment and are reflected on the Company’s balance sheet. Future payments under the operating leases are excluded from the Company’s balance sheet. Contractual Obligations and Commercial Commitments Hancock has an arrangement within its Revolver that provides up to $20.0 million in letters of credit. At October 26, 2013, Hancock had commitments of $1.2 million on documentary letters of credit under the facility, which support purchase orders for merchandise. Hancock also has $5.6 million on standby letters of credit to guarantee payment of potential insurance claims and shipments of inventory. Hancock leases its retail fabric store locations under operating leases expiring at various dates through 2024. The Company has no standby repurchase obligations or guarantees of other entities' debt. For further information on our contractual obligations, please refer to Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Contractual Obligations and Commercial Commitments” as presented in our Annual Report on Form 10-K for the fiscal year ended January 26, 2013. Critical Accounting Policies and Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to adopt accounting policies and make significant judgments and estimates to develop amounts reflected and disclosed in the financial statements. In many cases, there are alternative policies or estimation techniques that could be used. We maintain a process to review the application of our accounting policies and to evaluate the appropriateness of the many estimates that are required to prepare the financial statements of a large corporation. However, even under optimal circumstances, estimates routinely require adjustment based on changing circumstances and the receipt of new or better information. There have been no significant changes to our accounting policies and estimates as discussed under Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Critical Accounting Policies and Estimates” in our Annual Report on Form 10-K for the fiscal year ended January 26, 2013. Related Party Transactions See Note 16 to the Company’s Consolidated Financial Statements included in the Company’s Annual Report on Form 10-K for the fiscal year ended January 26, 2013 filed with the SEC on April 26, 2013, for details regarding the related party transactions that the Company has entered into. 19 The Company has no other balances with related parties, nor has it had any other material transactions with related parties during the thirty-nine week period ended October 26, 2013. Effects of Inflation Inflation in labor and occupancy costs could significantly affect Hancock's operations. Many of Hancock's employees are paid hourly rates related to federal and state minimum wage requirements; accordingly, any increases in those requirements will affect Hancock. In addition, payroll taxes, employee benefits, and other employee costs continue to increase, and the full impact of the recently enacted health care reform legislation will not be known for several years. Health insurance costs, in particular, continue to rise at a high rate in the United States each year, and higher employer contributions to Hancock’s pension plan could be necessary if investment returns are weak. Costs of leases for new store locations remain stable, but renewal costs of older leases continue to increase. Hancock believes the practice of maintaining adequate operating margins through a combination of price adjustments and cost controls, careful evaluation of occupancy needs, and efficient purchasing practices are the most effective tools for coping with increased costs and expenses. Seasonality Hancock's business is seasonal. Peak sales periods occur during the fall and early spring weeks, while the lowest sales periods occur during the summer. Working capital requirements needed to finance our operations fluctuate during the year and reach their highest levels during the second and third fiscal quarters as we increase our inventory in preparation for our peak selling season during the fourth quarter. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISKS Hancock did not hold derivative financial or commodity instruments at October 26, 2013. Interest Rate Risk We are exposed to financial market risks, including changes in interest rates. At our option, all loans under the Revolver and the Term Loan bear interest at either (a) a floating interest rate plus the applicable margins or (b) absent a default, a fixed interest rate for periods of one, two or three months equal to the reserve adjusted London Interbank Offered Rate, or LIBOR, plus the applicable margins. As of October 26, 2013, we had borrowings outstanding of approximately $60.0 million under the Revolver and $15.0 million under the Term Loan. If interest rates increased 100 basis points, our annual interest expense would increase approximately $750,000, assuming borrowings under the Revolver and Term Loan as existed at October 26, 2013. In addition to the Revolver and Term Loan, as of October 26, 2013, the Company has outstanding New Notes for $8.2 million on which interest is payable quarterly on the anniversary of the issuance date of November 20, 2012. The quarterly interest is payable at LIBOR plus 12.0% on the New Notes. If interest rates increased 100 basis points, our annual interest expense would increase $82,000, assuming borrowings under the New Notes as existed at October 26, 2013. Foreign Currency Risk All of the Company’s business is transacted in U.S. dollars and, accordingly, devaluation of the dollar against other currencies can increase product costs although this did not significantly impact the thirty-nine week period ended October 26, 2013. As of October 26, 2013, the Company had no financial instruments outstanding that were sensitive to changes in foreign currency exchange rates. 20 ITEM 4. CONTROLS AND PROCEDURES Disclosure Controls and Procedures The Company maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the reports filed or submitted under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rulesand forms and that such information is accumulated and communicated to the Company’s management, including our President and Chief Executive Officer (principal executive officer) and Executive Vice President and Chief Financial Officer (principal financial officer), as appropriate, to allow timely decisions regarding the required disclosures. In connection with the preparation of this Quarterly Report on Form 10-Q as of October 26, 2013, the Company’s management, under the supervision and with the participation of the Company’s President and Chief Executive Officer and Executive Vice President and Chief Financial Officer, performed an evaluation of the effectiveness of our disclosure controls and procedures (as such term is defined in the Rules13a-15(e)and 15d-15(e)under the Exchange Act). Based upon this evaluation, the Company’s principal executive officer and principal financial officer concluded that the Company’s disclosure controls and procedures were effective as of October 26, 2013. Changes in Internal Control Over Financial Reporting There have been no changes in our internal control over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) within the fiscal quarter to which this report relates that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS “Item 3. Legal Proceedings” of our Form 10-K for the fiscal year ended January 26, 2013 includes a discussion of other legal proceedings. There have been no material changes from the legal proceedings described in our Form 10-K. ITEM 1A. RISK FACTORS The risk factors listed in PartI “Item1A. Risk Factors” in the Company’s Annual Report on Form 10-K for the fiscal year ended January 26, 2013, should be considered with the information provided elsewhere in this Quarterly Report on Form 10-Q, which could materially adversely affect the Company’s business, financial condition or results of operations. There are no material changes to the risk factors disclosed in the Company’s Annual Report on Form 10-K for the fiscal year ended January 26, 2013. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS In June of 2000 the Board of Directors authorized the repurchase of up to 2,000,000 shares of the Company’s Common Stock from time to time when warranted by market conditions. There have been 1,756,673 shares purchased under this authorization through October 26, 2013, and the number of shares that may yet be purchased under this authorization is 243,327. The Company did not repurchase any shares in the market during the period covered by this Quarterly Report, but did accept shares in settlement of tax withholding obligations on restricted shares. 21 The Company did not sell any unregistered equity securities during the period covered by this Quarterly Report. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. MINE SAFETY DISCLOSURES Not Applicable. ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS Amended and Restated Certificate of Incorporation (incorporated by reference to Exhibit 99.1 to the Company’s Current Report on Form 8-K filed on July 31, 2008) Amended and Restated By-Laws (incorporated by reference to Exhibit 3.1 to the Company’s Current Report on Form 8-K filed on June 8, 2012) Certification of Chief Executive Officer Pursuant to Rule 13a-14(a) Under The Securities Exchange Act of 1934 Certification of Chief Financial Officer Pursuant to Rule 13a-14(a) Under The Securities Exchange Act of 1934 Certification of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant To Section 906 of The Sarbanes-Oxley Act of 2002 101 INS XBRLInstance Document 101 SCH XBRLTaxonomy Extension Schema Document 101 CAL XBRL Taxonomy Extension Calculation Linkbase Document 101 DEF XBRL Taxonomy Extension Definition Linkbase Document 101 LAB XBRL Taxonomy Extension Label Linkbase Document 101 PRE XBRL Taxonomy Extension Presentation Linkbase Document 22 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HANCOCK FABRICS, INC. (Registrant) By: /s/James B. Brown James B. Brown Executive Vice President and Chief Financial Officer (Principal Financial Officer) Date: December 10, 2013 23 EXHIBIT INDEX Exhibit No. Description Amended and Restated Certificate of Incorporation (incorporated by reference to Exhibit 99.1 to the Company’s Current Report on Form 8-K filed on July 31, 2008) Amended and Restated By-Laws (incorporated by reference to Exhibit 3.1 to the Company’s Current Report on Form 8-K filed on June 8, 2012) Certification of Chief Executive Officer Pursuant to Rule 13a-14(a) Under The Securities Exchange Act of 1934 Certification of Chief Financial Officer Pursuant to Rule 13a-14(a) Under The Securities Exchange Act of 1934 Certification of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant To Section 906 of The Sarbanes-Oxley Act of 2002 101 INS XBRLInstance Document 101 SCH XBRLTaxonomy Extension Schema Document 101 CAL XBRL Taxonomy Extension Calculation Linkbase Document 101 DEF XBRL Taxonomy Extension Definition Linkbase Document 101 LAB XBRL Taxonomy Extension Label Linkbase Document 101 PRE XBRL Taxonomy Extension Presentation Linkbase Document 24
